DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.   
Election/Restrictions
	Applicant elected, with traverse, Group II, drawn to a method of treating, ameliorating, and/or preventing a neuromuscular disorder in a subject or reversing and/or ameliorating a neuromuscular blockade in a subject, comprising administering a compound of Formula (1.3.4), substituted phenyl compounds, embraced by claims 4-15. 
	Applicant also elected the following species: 
    PNG
    media_image1.png
    170
    223
    media_image1.png
    Greyscale
and myasthenia gravis for the particular disease. The Examiner determined claims 4, 5, 10 and 13-15 read on the elected species. The search did not reveal any applicable references with regards to the elected species. Therefore, the search was expanded. 
In summary, claims 1-18 are pending and claims 4, 5, 10 and 13-18 are under examination. Claims 16-18 are new claims. Claims 6-9, 11 and 12 are withdrawn based on the species election. Claims 1-3 are withdrawn based on the restriction requirement.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) (PROVISIONAL) or 119(a) (FOREIGN) or under 35 U.S.C. 120 (CONT/CIP), 121(DIV), or 365(c) (WO) is acknowledged. The disclosure of the prior-filed application, Application No. 15/842,814, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for any claims 4 and 5 of this application, e.g. the definition of the variable R5 is broader in the present application than in said document. There may be other issues. Thus, the effective filing date of the present claims 4 and 5 is December 14, 2018. The effective filing date of present claims 6-15 is December 14, 2017. 

Specification
The amendment filed November 4, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: on page 16 the word “prevention” was deleted in the specification. The removal of term has narrowed the scope of the term “treatment,” and therefore, is new matter. Applicant may only amend the specification to correct, e.g. grammatical, errors.
Applicant is required to cancel the new matter in the reply to this Office Action.
Applicant traverses the objection by stating, “The Examiner cites no authority for support. Indeed, there is no such per se rule or statute which states that amendments to the specification can only be for the purpose to correct, e.g., grammatical errors. Rather, the appropriate standard under Section 132(a) is that "no amendment shall introduce new matter into the disclosure of the invention". The deletion of "prevention" from the original disclosure did not introduce new matter because the original disclosure disclosed that "treatment" of a neuromuscular disorder can be an alternative to "prevention" of a neuromuscular disorder. See, e.g., US '812 at [0025] ("treatment, prevention and/or amelioration of a neuromuscular disorder"), [0570] ("treatment, prevention and/or amelioration of a neuromuscular disorder"), [0793] ("treatment, prevention and/or amelioration of a neuromuscular disorder"), [1069] ("treatment, prevention and/or amelioration of a neuromuscular disorder"). By disclosing "and/or" in the list including "treatment, prevention and/or amelioration", the original specification disclosed a method involving "treatment and/or amelioration" without "prevention". Thus, deletion of "prevention" does not present new matter as such amendment merely directs the method to an embodiment which was presented in the original disclosure.”
This is not persuasive. As Applicant noted, “Section 132(a) is that "no amendment shall introduce new matter into the disclosure of the invention".” By removing the term “prevention” from the definition of treatment in the specification, the definition is narrower than previously defined. While this type of amendment is acceptable for the claims, in the specification this is considered new matter. See MPEP 2163.07, which provides the types of amendments to the application that are not new matter, e.g. rephrasing and obvious errors. Therefore, the objection is maintained.
The Examiner suggests reverting the claim language to the original specification and amending claim 4 to, e.g. 1) a subject suffering from said disorder or 2) remove the term treating from the claims. These are just suggestions to overcome the objection and a potential 112(a) issue. 
Claim Rejections - 35 USC § 112
The rejection of claims 4, 5, 10 and 13-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of myasthenia gravis, does not reasonably provide enablement for the prevention of myasthenia gravis, is withdrawn based on the amendments. However, the rejection will be reconsidered once Applicant has addressed the new matter objection to the specification.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 4, 5, 13-16 and 18 are rejected under AIA  35 U.S.C. 103(a) as being obvious over Liantonio et al. (British Journal of Pharmacology, 2003, 139, pp. 1255-1264) in view of Holm et al. (WO 2016202341). 
The present application claims a method of treating and/or ameliorating myasthenia gravis utilizing the compounds of formula (I.3.4):
    PNG
    media_image2.png
    267
    218
    media_image2.png
    Greyscale
, wherein R1= Cl, R2= propyl (C3-6alkyl), R5= H, R4= methyl (C1-5alkyl), and R3= H and/or n= 0. Claim 15 is drawn to where the neuromuscular disorder has been induced by a neuromuscular blocking agent. 
The Liantonio reference teaches the inhibition of clc-1 with a compound of formula (I.3.4), wherein R1= Cl, R2= methyl, R5= H, R4= methyl, and R3= H and/or n= 0.

    PNG
    media_image3.png
    229
    777
    media_image3.png
    Greyscale
 , and the racemic compound, see page 1259, first full paragraph, and page 1256, compound 16. The reference does not teach the compound as a neuromuscular blocking agent or the treatment of myasthenia gravis.
	Holm et al. teach the treatment of neuromuscular disorders, i.e. myasthenia gravis, using clc-1 inhibitors, see page 3, lines 11, as neuromuscular blocking agents, see page 3, line 27.  
	The only difference between the claimed and cited compound is the substitution at R2, methyl versus Applicant’s propyl, butyl, pentyl or hexyl versus (corrected from R4 is C2-5 alkyl). Since a methyl group is considered a homolog of propyl and C3-5 alkyl these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
  	Thus, said claims are rendered obvious by Liantonio et al. in view of Holm et al.  
The effective filing date of the present claims 4 and 5 is December 14, 2018. The effective filing date of present claims 10 and 13-15 is December 14, 2017. 

Applicant states, “Final Office Action at 7. That Liantonio's Compound 16 "can" inhibit native gCl and "can" be used as a treatment is not sufficient to demonstrate that it would have been obvious to use Compound 16 as a starting point for further modifications to the chemical structure and therapeutic use. The Patent Office bears the burden of demonstrating that a person of ordinary skill in the art would have had reason "to select and modify a known compound", but offers no reasoning here. See Altana Pharma AG v. Teva Pharm. USA, Inc., 566 F.3d 999, 1007 (Fed. Cir. 2009). See also Procter & Gamble Co. v. Teva Pharm. USA, Inc., 566 F.3d 989 (Fed. Cir. 2009).”
This is not persuasive. As noted previously, Liantonio teaches the introduction of substituents, not only methyl, on the aromatic ring in addition to the para-chlorine atom, drastically reduces the ability of the drug in inhibit native gCl. The reduction in activity is interpreted as less active or less effective. The compounds can still inhibit native gCl, and therefore, can be used as a treatment. 
The choice of a lead compound need not be constrained to the most preferred embodiment, nor to the compound with the highest activity.  “The Federal Circuit in Eisai makes it clear that from the perspective of the law of obviousness, any known compound might possibly serve as a lead compound: ‘Obviousness based on structural similarity thus can be proved by identification of some motivation that would have led one of ordinary skill in the art to select and then modify a known compound (i.e. a lead compound) in a particular way to achieve the claimed compound.’ Eisai, 533 F.3d at 1357.” and “Obviousness of a chemical compound in view of its structural similarity to a prior art compound may be shown by identifying some line of reasoning that would have led one of ordinary skill in the art to select and modify a prior art lead compound in a particular way to produce the claimed compound. It is not necessary for the reasoning to be explicitly found in the prior art of record, nor is it necessary for the prior art to point to only a single lead compound.”  Thus “any known compound my serve as a lead compound when there is some reason for starting with that lead compound and modifying it to obtain the claimed compound (Federal Register, 2010, 75(169), page 53651 and 53653). Note also In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.”
	Applicant further contends, “In fact, there are compelling reasons why a person would not have sought to use Liantonio's Compound 16 as a starting point for further modifications to the chemical structure and therapeutic use. While the Patent Office contends that Compound 16 is merely "less active or less effective", Liantonio expresses far greater concerns regarding its performance. Liantonio discloses that the introduction of substituents on the aromatic ring in addition to the para chlorine atom "drastically reduced the ability of the drug to inhibit native gCl" and "enantiomers of the analogues N.16 and N.17, having one or two methyl groups on the aromatic ring in ortho position with respect to the oxygen atom, were poorly effective producing at 10 pM concentration a gCl block below 20%". Liantonio at 1259, left col. (emphasis added). Liantonio discloses that its conclusions concerning the poor performance resulting from introducing one or two methyl groups on the aromatic ring are consistent with results previously obtained by others. Liantonio at 1259, left col. ("In agreement with the results obtained previously (Ferorelli et al., 2001)..."). Despite Liantonio's teaching that Compound 16 exhibited a "drastically reduced" ability to inhibit native gCl and was "poorly effective", the Patent Office seeks to use Compound 16 as a starting point for structural modification and then seeks to further modify Liantonio by attempting to use the poorly effective compound that has been structurally modified for treatment of myasthenia gravis. Absent an improper resort to Applicant's own disclosure, a person of ordinary skill in the art would not have had any reason to do so.”
	This is also unpersuasive. The addition of a second methyl group on the phenyl ring is not relevant to the present argument. The present issue is comparing a methyl group at R2 versus Applicant’s propyl, butyl, pentyl or hexyl. These compounds are homologues as stated in rejection. With regards to the homology argument, it has long been established that this type of difference --- varying the size of a chain --- constitutes a form of homology, and is a fact of very close structural similarity, rendering the homolog obvious. As was stated in In re Grose, 201 USPQ 57, 63, “The known structural relationship between adjacent homologues, for example, supplies a chemical theory upon which a prima facie case of obviousness of a compound may rest.”  Ex parte Ruddy, 121 USPQ 427 has a C3 link unpatentable over a C1 link.  Ex parte Nathan, 121 USPQ 349 found the insertion of a C2H4 link obvious.  In all of these cases, the variation was found to be obvious on the basis of close structural similarity; no secondary teaching was employed. As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (1974): “If any structural change is obvious to one skilled in the art, a substitution of the next higher homolog would seem to be.”  Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”. Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” 
	Thus, the rejection is maintained. 


Claims 4, 13-16 and 18 are rejected under AIA  35 U.S.C. 103(a) as being obvious over Sandham et al. (Bioorganic & Medicinal Chemistry Letters, 2007, 17, 4347-4350) in view of Baxter et al. (US 20050165033). 
The present application claims a method of treating and/or ameliorating myasthenia gravis utilizing the compounds of formula (I.3.4):
    PNG
    media_image2.png
    267
    218
    media_image2.png
    Greyscale
, wherein R1= Cl, R2= cyclopentyl (C3-6cycloalkyl), R5= H, R4= methyl (C1-5alkyl), and R3= H and/or n= 0. Claim 15 is drawn to where the neuromuscular disorder has been induced by a neuromuscular blocking agent. 
The Sandham reference teaches the inhibition of CRTh2 with a compound of formula (I.3.4), wherein R1= Cl, R2= cyclohexyl, R5= H, R4= methyl, and R3= H and/or n= 0. This compound was removed by proviso from claim 4. 
    PNG
    media_image4.png
    465
    548
    media_image4.png
    Greyscale
see page 4349. Table 2, compound 4h. The reference does not teach the compound as a neuromuscular blocking agent or the treatment of myasthenia gravis.
	Baxter et al. teach the treatment of neuromuscular disorders, i.e. myasthenia
gravis, using CRTh2 modulators, see page 2, paragraph 0043 and 0048.  
	The only difference between the claimed and cited compound is the substitution at R2, cyclohexyl versus Applicant’s cyclopentyl. These compounds are homologues and are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
With regards to claim 13, the references are silent on the inhibition of ClC-1 ion channel. However, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). 
   	Thus, said claims are rendered obvious by Sandham et al. in view of Baxter et al.  
The effective filing date of the present claims 4 and 5 is December 14, 2018. The effective filing date of present claims 10 and 13-15 is December 14, 2017. 


Claims 4 and 13-18 are rejected under AIA  35 U.S.C. 103(a) as being obvious over Sandham et al. (Bioorganic & Medicinal Chemistry Letters, 2007, 17, 4347-4350) in view of Baxter et al. (US 20050165033). 
The present application claims a method of treating and/or ameliorating myasthenia gravis utilizing the compounds of formula (I.3.4):

    PNG
    media_image2.png
    267
    218
    media_image2.png
    Greyscale
, wherein R1= Br, R2= cyclohexyl (C3-6cycloalkyl), R5= H, R4= methyl (C1-5alkyl), and R3= H and/or n= 0. Claim 15 is drawn to where the neuromuscular disorder has been induced by a neuromuscular blocking agent. 
The Sandham reference teaches the inhibition of CRTh2 with a compound of formula (I.3.4), wherein R1= Cl, R2= cyclohexyl, R5= H, R4= methyl, and R3= H and/or n= 0. This compound was removed by proviso from claim 4. 
    PNG
    media_image4.png
    465
    548
    media_image4.png
    Greyscale
see page 4349. Table 2, compound 4h. The reference does not teach the compound as a neuromuscular blocking agent or the treatment of myasthenia gravis.
	Baxter et al. teach the treatment of neuromuscular disorders, i.e. myasthenia
gravis, using CRTh2 modulators, see page 2, paragraph 0043 and 0048.  
	The only difference between the claimed and cited compound is the substitution at R1, Cl versus Applicant’s Br. These compounds are isologues and are considered equivalent, see Ex Parte Wiseman, where H2C=C(F)-C(F)=CH2 was called an isologue of the corresponding Cl compound.  
With regards to claim 13, the references are silent on the inhibition of ClC-1 ion channel. However, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). 
  	Thus, said claims are rendered obvious by Sandham et al. in view of Baxter et al.  
The effective filing date of the present claims 4 and 5 is December 14, 2018. The effective filing date of present claims 10 and 13-15 is December 14, 2017. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 4, 5, 10 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 27 of U.S. Patent No. 10934244. Although the claims at issue are not identical, they are not patentably distinct from each other because at least the first species in claim 11 is a homologue of the compounds embraced by the present application. Furthermore, the methods of treatment are the same.
Since a methyl group is considered a homolog of propyl these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are… or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 


Claims 4, 5, 10 and 13-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 15842814.  Although the conflicting claims are not identical, they are not patentably distinct from each other because at least the first species in claim 19 is embraced by the present application. Moreover, there is significant overlap between the two genera of formula (I.3.4) in both applications. Furthermore, the methods of treatment are disclosed as the same. There is no patentable distinction between compounds and methods of intended use of said compounds. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Applicant “requests the non-statutory obviousness-type double patenting rejections be held in abeyance until the present application is otherwise determined to be in condition for allowance” for US 10934244 and copending application 15842814. Thus, the rejections are maintained. 


Claims 4, 5, 10 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11147788. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘788 patent is drawn to a subgenus of compounds of the presently claimed compounds of formula (I.3.4) and is the (S) enantiomer. The present claims are drawn to a method of treating a myasthenia gravis with the (R) enantiomer of the compounds of formula (I.3.4), which is the same utility disclosed in the ‘788 patent. With regards to the stereochemistry of the compounds, one of ordinary skill in the art would have been motivated to select the (R) enantiomer with the expectation that the compounds would possess similar activities. Applicant is requested to note that MPEP § 2144.09 teaches that stereoisomers are prima facie obvious. See also In re May, 574 f.2d 1082, 197 USPQ 601 (CCPA 1978). Moreover, there is no patentable distinction between compounds and methods of using said compounds. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046. The examiner can normally be reached Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSANNA MOORE/Primary Examiner, Art Unit 1624